Atkinson, J.
From the view we take of this case, it is unnecessary to consider any question which is sought to be made by bringing into the- case the convictions in the superior court. They are perfectly immaterial. The petitioners were tried, convicted, and .sentenced by the mayor before trial in the superior court. If these trials and convictions were lawful in the first instance, they would not be rendered unlawful by the subsequent action of the superior court in prosecuting the offense against the laws of the State. If the judgments and sentences by the mayor are authorized by the charter and ordinances of the city, and upon their face are sufficient and legal, and if, being legal, the petitioners are being detained only for the purpose of putting the sentences into execution in the manner by them directed, it can not be contended that the writ of habeas corpus should have been sustained. We do not see that the judgments or sentences by the mayor are illegal for any of the reasons assigned. They are in accordance. with the charter and ordinances of the city. It is true that the sentences do not, in so many words, provide that the petitioners shall labor upon the streets; but, giving the language of the court reasonable construction, we are obliged to conclude that labor on the streets was intended. By the ordinance the mayor had the authority. He was attempting to enforce the ordinance. It would require an exaggeration beyond the limits of reason to hold that “confinement on the streets” was not intended to be at labor. The fact that the sentence imposed by the mayor was in the alternative would not render the sentence void. See, in this connection, Leonard v. Eatonton, ante, 63. By allowing the judgment and sentences the reasonable intendment which they should receive, their want of validity fails to appear in any of the reasons assigned. It is not certain what disposition of the petitioners the court would have made pending the writ of error to this court, had it been insisted that they be confined elsewhere, or otherwise than in the manner in which they were held by the city; but such question was not made. The proposition was to discharge them altogether upon bail Even if the judge had authority to grant bail, the facts do not show an abuse of discretion in refusing to grant it. See, in this connection, Vanderford v. State, ante, 67.

Judgment offifmed.

All the Justices concur except Fish, O. J., absent.